Fitl in this information to identify your case:

 

| United States Bankruptcy Court for the:

* Western District of Washington

Case Nuntber draco:

Official Form 101

 

Voluntary Petition for individuals Filing for Bankruptcy

Chapter you are fling under

LI Chapter 7

C} Chapter 11
Chapter 12
Chapter 13

mw
—

C} Chack if this is an
amended filing

UM DWOOUL GmbH DeaSn

1247

The bankruptcy forms use you and Debtor 1 to refer te a debtor filing alone. A married coupte may file a bankruptcy case together—cailed a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “De you own a car,”
the answer wouid be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying corract
information, if ore space is nesded, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

_

2

aU E RCA tres:

 

Your full name

White the name that is on your

government-issued picture
idenificaton {for example,
your driver's license or
passport),

Bring your picture

identification to your meeting

with the trustee.

 

 

 

 

About Debtor 4: About Debtor 2 (Spouse Only in a Joint Case}:

Carrie N/A

First name First name

Ann N/A

Middie name Middle name i

Rivers N/A

Last name Last name :
NIA

Suffix (Sr., or. HW)

Suffix (Sr., Jr., i, fH)

 

 

 

 

 

 

 

 

 

 

"2. All other names you Carrie Carrie
; «years Ann Ann
include your married ar Middle name Middle name
i Maiden names. Wiedernan Gitstrap-Nettle
Last name Last name :
NIA N/A
' First name Fret rane
N/A N/A ‘
Middle name Middle name ;
: NA NIA
Last name Last name :
‘3, Only the last 4 digits of
‘your Social Security wx ~ xe 4 7 4 i in i

number or federal or OR

Individual Taxpayer

identification number Sx - xx -_N Uf A. 9x - x -_N _/ A

(TIN) a

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 7

Carrie Ann Rivers

 

First Name

4 Any business names

Middle Mane

About Debtor 1:

Case number (navn,

About Debtor 2 [Spouse Onfy in a Joint Case}:

 

 

 

 

 

 

 

 

> and Employer Zi | have not used any business names or EINs. (| have not used any business names or E/Ns.
| Identification Numbers
- (EIN) you have used in NIA '
_ the last 8 years Business name Business name :
include trade names and N/A
: 9 as Business name Business name
. NILA _
EN EN
_ N/A
EN” ENT Oe
:
|. Where you live If Debtor 2 lives at a different address: |
2214 Lakemoor Drive SW NIA
: Number Street Number Street
nc aennneenneenneennecneenee NIA |
Olympia WA 98512 N/A _
City State ZIP Code City State ZiPCode |
N/A
Geunty County :

if your mailing address is different from the one
above, fill it in hare. Note that the court will send

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

any notices to you at this mailing address. any notices to this mailing address. ;

i

NIA N/A

Number Street Number Street

NA N/A

P.O. Box P.G. Box

: NIA NIA

: City Stata ZIP Code City State =P Cede |

bee sae ym neoner snare

6 Why you are choosing Check one: Check one:

this district to file for wi ; ; _ . ; I

bankruptcy Over the last 180 days before filing this peiition, (J Over the last 180 days before fiting this petition, !

; i have dived In this district longer than in any | have lived in this district longer than in any i

other district. other district. :

‘ (2 | have another reason. Explain. (3 j have another reason. Explain.

(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)

, |

: |
Official Form 104 Voluntary Petition for Individuats Filing for Bankruptcy page 2
Debtor + Carrie Ann Rivers Case number (¢ mown

Middie Name

Firet Name

Last Name.

Tell the Court About Your Bankruptcy Case

 

_7. The chapter of the

Bankruptcy Cede you

are choosing to file
under

@. How you will pay the fee

3. Have you filed for

bankruptcy within the

last 3 years?

10. Are any bankruptcy

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business

partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 10

@ Chapter 13

Check one. (Fora brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing
for Bankruptcy {Form 2070)}. Atso, go to the top of page 1 and check the appropriate bow.

LJ Chapter 7
(2 Chapter 71
(2 Chapter 12

eR tne ne RTE RE LORIE GOW ANCE sO Ain opt e aee

C] | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attomey is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address.

(2 1 need to pay the fee in installments. if you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in instalments (Official Form 103A).

C} i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By jaw, 8 judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in instaliments). If you choose this option, you must fil out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B} and file it with your petition.

 

 

 

 

 

 

 

no
CDyes. district Wren Case number
MM? ODF Y¥YYY
District When Gase number
MM f ODS Y¥TY
District When Case number
Me DO YYYY
WY No
Olyes. pabtor Relationship fo you
District When Case number, if known,
MM/BD FYYYY
Debtor Relationship to you
District Wher Case nurnber, known
MM / DOS YYYY

WINo. Goto tine 12.
C] ves. Has your Jandlord obtained an eviction judgment against you?

TI No. Go te fine 12.

(J Yes. Ful out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptey petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Debtor 1 Carrie Ann Rivers Case number (incur,

Firet Mewrea Widdie Name Last Name

 

dc Answer These Questions for Reporting Purposes

 

. 16a. Are your debts primarily consumer debts? Consumer debts are defined In 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

( No. Go to line 18b.
Wi Yes. Go to tine 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investrnent or through the operation of the business or investment

CY No. Goto tine 1c.
LI Yes. Go to line 17.

you have?

16c, State the type of debts you owe that are not consumer debts or business debts.

 

site BE = Seton eh, RU a RLS EE MMR ESLER EES ae AMEE URC dee MM AAEM Ra Nee a we OE ghee oR et raerieaiee aera, : mt

17, Are you filing under

 

 

 

Chapter 7? 4 No. farm not filing under Chapter 7. Go ta line 18.
Do you estimate that after Cl Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and O) No
administrative expenses
are paid that funds will be O) Yes
available for distribution
_.._ £0 unsecured creditors? “
1a. How many creditersdo {J 1-49 (4 4,000-5,000 (2) 25,001-50,000
you estimate that you QD 50-99 (7 5,001-10,000 C) 50,001-100,000
owe? O 100-199 D 410,001-25,000 O More than 100,000
ctr etna Ld 200-999 cone
1s. How much do you O) $0-$50,000 (J $4,000,001-$40 million C) $500,000,001-$1 bition
estimate yourassets to = {Z) $50,001-3100,000 C) $10,000,001-$50 million (2) $1,000,000,001-240 billion
be worth? C) $100,001-600,000 C) $50,000,001-$100 million E} $10,000,000,001-$50 billion
. DC) $500,001-$4 million Cd $100,000,001-3500 million CJ More than $50 billion
20. How much do you C) $0-$50,000 CJ $1,000,001-$40 million (CJ $500,000,001-$1 bition
estimate your liabilities = % $50,001-$100,000 CJ $10,000,001-550 million [) $1,000,000,001-810 billion
to be? © $100,001-$500.9000 2) $50,000,001-$100 milion ©} $40,000,000,001-$50 billion
C3 $500,001-$1 million £) $100,000,001-8500 milion (} More than $50 billion

Sign Below

For you ) have examined this petition, and | declare under penalty of perjury that the information provided is ine and

correct.

lf} have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,42, of 13
of tite 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney ta help me fill out
this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

f request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

{ understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S .C-86 152, 1341, 1519, 3671.

a=, - x WDA

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on / of# fae Executed on
Mat 7 DD? FYYYY May DD YY

 

ae AR te PAR Ee GE he eT te

Official Form 104 Voluntary Petition for individuals Filing for Bankruptcy page 6
Debtor 4 Carrie Ann Rivers Case number (tnown,

First Nerns Middle Name LastName

 

las Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor {J No Goto Part 4.
of any full- or part-time

 

business? ( ves, Mame and location of business
A sole proprietorship is a

business you operate as an = -

individual, and is not a Name of business, ifany

separate legal entity such as.
@ corporation, partnership, or
LLC. P Number Street
If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

 

City State AIP Code

Gheck the appropriate box to desoribe your business:

CI Health Care Business (as defined in 11 U.S.C. § 101(27A)}
I Single Asset Real Estate (as defined in 11 U.S.C. § 104(51B))
) Stockbroker (as defined in 11 U.S.C. § 104(53A))

L1 Commodity Broker (as defined in 11 U.S.C. § 101(8)}

CI None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debior so thet k
Chapter 11 of the can set appropriate deadiines. If you indicate that you are a srnall business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business = "Y of these documents do not exist, follow the procedure in 11U.S.C. § 1116(1)(B}.

debtor? .

Fora definition of smal! Wi No. | am net filing under Chapter 11.

business debtor, see LE No. 1am filing under Chapter +4, but] am NOT a small business debtor according to the definition in
11 US.C. § 101(51D). the Bankruptcy Code.

QD Yes. iam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

cite Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

+4. Do youewneorhaveany = Fino
property that poses or is
alleged to pose a threat Cl Yes. what is the hazard?
of imminent and
identifiable hazard to
public heaith or safety?
Or do you own any

edits attention? Hf immediate attention is needed, why is it needed?

Forexample, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

 

 

Where is the property?

 

 

Cily State ZIP Gade

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
Debtor 4 Carrie Ann Rivers
First Name Middle Marne

Last Name

Case number (7 own)

aie Explain Your Efforts to Receive a Briefing About Credit Counseling

 

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannet do so, you are not
eligible to file.

HF you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 7:

You must cheek one:

Odi | received a briefing trom an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | receivad.a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C2 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but { do not have a
certificate of completion.

Within 44 days after you file this bankruptcy petition,
you MUST file'a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

Te ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
What efforts you made to obtain the briefing, why
you wera unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if ariy. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(3 | am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes-me
incapable of realizing or making
tational decisions about finances.

CI Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

O Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
Motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

CJ } received a briefing from an approved credit
counseling agency within the 180 days before |
fled this- bankruptcy petition, and | received a
certificate of completion.

Aitach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

C} i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificaie of completion.

Within 14 days after you file this bankruptcy petition,
‘you MUST file a copy of the certificate and payment
plan, if ary.

CJ 4 certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver ofthe |
requirement, attach a separale sheet explaining
what efforts you made te obtain the briefing, why
you were unable to obtain it before you fited for
baniupicy, and what exigent circumstances
tequired you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasens for not receiving a
briefing before you filed for bankruptcy.

Ifthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you'ds notdo so, your case
May be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ am not required to receive a briefing about
credit counseling because of:

[J Incapacity. | have a mental illness or a mental |

deficiency that makes me
incapable of realizing or making
tational decisions about finances.

Cl Disabitity. My physical disability causes me
to be unable to participate in a
briefirig in'person, by plione, or
through the intemet, even after i
teasonably tried to do 50,

O Active duty. | am curently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page &

 
Debtor t
First Name

For your attormmey, if you are
rapresented by one

if you are not represented
by an attorney, you do not
need to file this page.

Official Form 101

Carrie Ann Rivers

Middle Narre:

Case number (¢ moun),
Last Name

Ga haat SE TE es Aa ath BP an a AT”

|, the attomey for the debtors) named in this petition, declare that | have informed the debtor(s) about etigibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, Unitect States Code, and have explained the relief
available under each chapter for which the person is eligible. [ also certify that i have delivered to the debtor(s)
the notice required by 14 U.S.C. § 342(b} and, in a case in which § 707(b)(4)(D) applies, certify that) have no
knowledge after an inquiry that the Information in the schedutes filed with the petition is incorrect.

N/fk

 

 

 

 

 

 

 

 

x Date
Signature of Attomay for Debtor MM o/¢ DD fYyyyY
Printed name
Firm name
Number Street
City State ZIP Cade
Contact phone Email address
Bar number State

 

ee eee a

TO IE a RE ET Ihe Ba RSA ERS AA SE a ee LS

Voluntary Petition for incdividuais Filing for Bankruptcy page 7
Pebtor + Carrie Ann Rivers Gase number ir feew

Fest Nome Aiekie Namie Lost Neme:

 

Come ae Te Te dee Se ET corel ety TT ar EE Bee hae DD EL Sa A HIE, ied eh EO Tae Tab Tn

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an should understand that many peaple find it extremely difficult to represent

attomey themseives successfully, Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

Hf you are represented by

an attorney, you do nat To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, US. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may jose protections, including the benefit of the automatic stay.

You must fst all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. ff you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomiy audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime: you could be fined and imprisoned.

if you decide to file without an attorney, the court expecis you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the iecal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with tong-term financial and legal
consequences?

LY Mo
Wl Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C] No
Wd ves
Bid you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
id No

CQ Yes. Name of Person ,
Altach Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature (Official Form 119).

By signing here, | acknowledge that ! understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if 1 do not properly handle the case.

Jk - —— x w Lh

 

 

 

 

 

 

 

 

Signature of Debtor1 Signature éf Debtor 2
Date / Date
MMOD AYYYY MM? Db IYvYY
Contact phone (360) 539-9273 Contest phone
Cel phone Cell phone
Email address C-agn@protonmail.com Email address
we aT LAR RE 3 FS gee oe na SR Ber eR Pe ee te eb

Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy page 8
